UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22274 Nuveen New Jersey Municipal Value Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:4/30 Date of reporting period:1/31/13 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen New Jersey Municipal Value Fund (NJV) January 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 6.1% (5.9% of Total Investments) Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2007-1A: $ 150 4.750%, 6/01/34 6/17 at 100.00 B2 $ 134,919 5.000%, 6/01/41 6/17 at 100.00 B2 Total Consumer Staples Education and Civic Organizations – 8.9% (8.6% of Total Investments) 25 New Jersey Educational Facilities Authority, Revenue Bonds, Kean University, Series 2007D, No Opt. Call A2 4.000%, 7/01/13 – FGIC Insured New Jersey Educational Facilities Authority, Revenue Bonds, Rider University, Series 2012A: 50 5.000%, 7/01/32 7/21 at 100.00 BBB+ 30 5.000%, 7/01/37 7/21 at 100.00 BBB+ 40 New Jersey Educational Facilities Authority, Revenue Bonds, William Paterson University, Series No Opt. Call AA– 2005E, 3.750%, 7/01/13 – AGM Insured New Jersey Educational Facilities Authority, Revenue Refunding Bonds, Kean University, Series 9/19 at 100.00 A2 2009A, 5.500%, 9/01/36 New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2009A, 6/19 at 100.00 AA 5.625%, 6/01/30 30 New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2010-2, 12/20 at 100.00 Aa3 5.000%, 12/01/30 Total Education and Civic Organizations Health Care – 24.7% (24.0% of Total Investments) Camden County Improvement Authority, New Jersey, Revenue Bonds, Cooper Health System, Series 2/15 at 100.00 BBB 2005A, 5.000%, 2/15/25 Illinois Finance Authority, Revenue Bonds, OSF Healthcare System, Series 2007A, 5.750%, 11/15/37 11/17 at 100.00 A New Jersey Health Care Facilities Financing Authority, Hospital Revenue Bonds, Virtua Health, 7/19 at 100.00 AA– Series 2009A, 5.500%, 7/01/38 – AGC Insured (UB) (4) New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Hunterdon Medical Center, 7/16 at 100.00 A Series 2006B, 5.000%, 7/01/36 70 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Barnabas Health 7/21 at 100.00 BBB+ Care System, Refunding Series 2011A, 5.625%, 7/01/37 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Joseph’s Healthcare No Opt. Call BBB– System Obligated Group Issue, Series 2008, 6.000%, 7/01/18 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, South Jersey Hospital 7/16 at 100.00 A2 System, Refunding Series 2006, 5.000%, 7/01/36 New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds, Bayshore 4/13 at 100.00 N/R Community Hospital, Series 2002, 5.125%, 7/01/32 – RAAI Insured Total Health Care Housing/Multifamily – 4.6% (4.5% of Total Investments) New Jersey Economic Development Authority, Student Housing Revenue Bonds, Provident Group- Montclair Properties LLC, Montclair State University Student Housing Project, Series 2010A: 5.750%, 6/01/31 6/20 at 100.00 Baa3 50 5.875%, 6/01/42 6/20 at 100.00 Baa3 New Jersey Housing and Mortgage Finance Agency, Multifamily Housing Revenue Bonds, Series 11/19 at 100.00 A+ 2009A, 4.950%, 5/01/41 Total Housing/Multifamily Housing/Single Family – 2.1% (2.0% of Total Investments) New Jersey Housing & Mortgage Finance Agency, Single Family Home Mortgage Revenue Bonds, Series 2011A: 1.250%, 10/01/13 No Opt. Call Aa1 4.500%, 10/01/29 10/21 at 100.00 Aa1 Total Housing/Single Family Tax Obligation/General – 9.5% (9.2% of Total Investments) Bloomfield Township Board of Education, Essex County, New Jersey, General Obligation Bonds, No Opt. Call AA– Series 2011, 3.000%, 9/01/16 75 Clark Township Board of Education, Union County, New Jersey, General Obligation Bonds, School No Opt. Call Aa3 Series 2005, 4.000%, 6/01/13 – AGM Insured 50 East Brunswick Township Board of Education, New Jersey, General Obligation Bonds, Series 2005, No Opt. Call Aa2 4.250%, 11/01/13 – AGM Insured 55 Essex County, New Jersey, General Obligation Bonds, Series 2005A, 5.000%, 6/01/13 – AGM Insured No Opt. Call Aa2 40 Gloucester Township Board of Education, Camden County, New Jersey, General Obligation Bonds, No Opt. Call AA– Series 2004, 5.000%, 8/01/13 – NPFG Insured 25 Greater Egg Harbor Regional High School District, Alantic County, New Jersey, General Obligation No Opt. Call Aa3 Bonds, Series 2007, 3.750%, 2/01/13 – AGM Insured Greenwich Township, New Jersey, General Obligation Bonds, Series 2004, 4.000%, 9/01/13 – No Opt. Call A1 AMBAC Insured 10 Hillsborough Township School District, Somerset County, New Jersey, General Obligation School No Opt. Call AA– Bonds, Series 2001, 5.375%, 10/01/16 – AGM Insured Millville, New Jersey, General Obligation Bonds, Improvement Series 2011, 5.000%, 11/01/14 – No Opt. Call AA– AGM Insured 50 Monmouth County Improvement Authority, New Jersey, Governmental Loan Revenue Bonds, Series No Opt. Call N/R 2005, 5.000%, 12/01/14 – AMBAC Insured Monmouth County Improvement Authority, New Jersey, Governmental Loan Revenue Bonds, Series No Opt. Call N/R 2006, 5.000%, 12/01/15 – AMBAC Insured Monmouth County Improvement Authority, New Jersey, Governmental Loan Revenue Bonds, Series No Opt. Call N/R 2007, 5.000%, 12/01/16 – AMBAC Insured Newark Housing Authority, New Jersey, City-Secured Police Facility Revenue Bonds, South Ward 12/19 at 100.00 A3 Police Facility, Series 2009A, 6.750%, 12/01/38 – AGC Insured 30 North Bergen Township, New Jersey, General Obligation Bonds, General Improvement Series 2009, No Opt. Call AA– 4.000%, 2/01/17 30 North Brunswick Township, New Jersey, General Obligation Bonds, Series 2009, 2.000%, 8/15/13 No Opt. Call AA 75 Passaic County, New Jersey, General Obligation Bonds, Refunding Series 2009, 3.000%, 9/01/14 – No Opt. Call Aa3 AGC Insured 50 Passaic County, New Jersey, General Obligation Bonds, Series 2004, 3.500%, 3/15/15 – No Opt. Call Aa3 NPFG Insured Swedesboro Woolwich Consolidated School District, Gloucester County, New Jersey, General No Opt. Call Aa3 Obligation Bonds, Series 2006, 4.500%, 1/15/14 – AGM Insured Union County Utilities Authority, New Jersey, Resource Recovery Facility Lease Revenue Refunding 12/21 at 100.00 AA+ Refunding Bonds, Covantan Union Inc. Lessee, Series 2011B, 5.250%, 12/01/31 (Alternative Minimum Tax) Union County Utilities Authority, New Jersey, Solid Waste System County Deficiency Revenue 6/21 at 100.00 AA+ Bonds, Series 2011, 5.000%, 6/15/41 Upper Freehold Township, New Jersey, General Obligation Bonds, Series 2012, 3.000%, 12/15/14 No Opt. Call AA Total Tax Obligation/General Tax Obligation/Limited – 30.4% (29.5% of Total Investments) 25 Essex County Improvement Authority, New Jersey, Lease Revenue Bonds, Series 2003, 5.000%, No Opt. Call Aa2 12/15/13 – AGM Insured Garden State Preservation Trust, New Jersey, Open Space and Farmland Preservation Bonds, No Opt. Call AAA Series 2005A, 5.750%, 11/01/28 – AGM Insured Guam Government, Limited Obligation Section 30 Revenue Bonds, Series 2009A, 5.750%, 12/01/34 12/19 at 100.00 BBB+ 25 Monmouth County Improvement Authority, New Jersey, Governmental Loan Revenue Bonds, Series No Opt. Call AA– 2007, 4.000%, 12/01/13 – AGM Insured New Jersey Economic Development Authority, Cigarette Tax Revenue Refunding Bonds, Series 2012, No Opt. Call BBB+ 5.000%, 6/15/14 New Jersey Health Care Facilities Financing Authority, State Contract Bonds, Hospital Asset 10/18 at 100.00 A+ Transformation Program, Series 2008A, 5.250%, 10/01/38 New Jersey Health Care Facilities Financing Authority, State Contract Bonds, Hospital Asset 10/19 at 100.00 A+ Transformation Program, Series 2009A, 5.750%, 10/01/31 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2009A, No Opt. Call A+ 0.000%, 12/15/39 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/19 at 100.00 A+ 2009A, 6.000%, 8/01/42 Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Senior Lien 10/20 at 100.00 BBB+ Series 2010A, 5.000%, 10/01/29 Virgin Islands Public Finance Authority, Revenue Bonds, Senior Lien Matching Fund Loan Notes, 10/19 at 100.00 BBB+ Series 2009A-1, 5.000%, 10/01/39 Total Tax Obligation/Limited Transportation – 7.1% (6.9% of Total Investments) Delaware River Port Authority, Pennsylvania and New Jersey, Revenue Refunding Bonds, Port No Opt. Call BBB– District Project, Series 2012, 5.000%, 1/01/27 New Jersey Economic Development Authority, Revenue Bonds, American Airlines Inc., Series 1991, 5/13 at 100.00 N/R 7.100%, 11/01/31 (Alternative Minimum Tax) (5) New Jersey Economic Development Authority, Special Facilities Revenue Bonds, Continental 6/13 at 100.00 B Airlines Inc., Series 2003, 9.000%, 6/01/33 (Mandatory put 6/01/13) (Alternative Minimum Tax) New Jersey Turnpike Authority, Revenue Bonds, Series 1991C: 15 6.500%, 1/01/16 No Opt. Call A3 5 6.500%, 1/01/16 – AMBAC Insured No Opt. Call A3 New Jersey Turnpike Authority, Revenue Bonds, Series 2009E, 5.250%, 1/01/40 1/19 at 100.00 A+ Total Transportation U.S. Guaranteed – 8.2% (8.0% of Total Investments) (6) 50 New Jersey Economic Development Authority, Cigarette Tax Revenue Bonds, Series 2004, 5.500%, No Opt. Call Aaa 6/15/16 – RAAI Insured (ETM) New Jersey Economic Development Authority, Cigarette Tax Revenue Bonds, Series 2004, 5.750%, 6/14 at 100.00 Aaa 6/15/34 (Pre-refunded 6/15/14) New Jersey Environmental Infrastructure Trust, Environmental Infrastructure Bonds, Series 2004A, 9/13 at 100.00 AAA 5.000%, 9/01/22 (Pre-refunded 9/01/13) New Jersey Turnpike Authority, Revenue Bonds, Series 1991C: 15 6.500%, 1/01/16 (ETM) No Opt. Call A3 (6) 60 6.500%, 1/01/16 (ETM) No Opt. Call AA+ (6) 6.500%, 1/01/16 (ETM) No Opt. Call AA+ (6) 6.500%, 1/01/16 – NPFG Insured (ETM) No Opt. Call A+ (6) 10 Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, 6/13 at 100.00 Aaa Series 2003, 6.375%, 6/01/32 (Pre-refunded 6/01/13) Wisconsin Health and Educational Facilities Authority, Revenue Bonds, ProHealth Care, Inc. 2/14 at 100.00 A+ (6) Obligated Group, Series 2009, 6.625%, 2/15/32 (Pre-refunded 2/18/14) 25 Wayne Township School District, Passaic County, New Jersey, General Obligation Bonds, Series 7/13 at 100.00 Aa3 (6) 2003, 4.000%, 7/15/14 (Pre-refunded 7/15/13) – AGM Insured Total U.S. Guaranteed Utilities – 1.4% (1.4% of Total Investments) Industrial Pollution Control Financing Authority of Cape May County (New Jersey), Pollution Control No Opt. Call A Revenue Refunding Bonds, 1991 Series A (Atlantic City Electric Company Project), 6.800%, 3/01/21 – NPFG Insured $ 29,275 Total Investments (cost $23,263,752) – 103.0% Floating Rate Obligations – (5.6)% Other Assets Less Liabilities – 2.6% Net Assets Applicable to Common Shares – 100% Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $
